IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


GARY LYNN BROZIK,                     :   No. 14 WAP 2016
                                      :
                  Appellant           :   Appeal from the Order of the
                                      :   Commonwealth Court entered March
                                      :   29, 2016 at No. 547 M.D. 2015.
            v.                        :
                                      :
                                      :
DEPT. OF CORRECTIONS RECORDS          :
DEPT. SCI-SMITHFIELD,                 :
                                      :
                  Appellees           :


                                  ORDER


PER CURIAM
      AND NOW, this 18th day of October, 2016, the order of the Commonwealth

Court is hereby AFFIRMED.